DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 08/03/2021.
•    Claims 3-4 and 13-14 have been canceled.
•    Claims 1, 5-6, 9-11, and 15-16 have been amended.
•    Claims 1-2, 5-12, and 15-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, and 5-10 are directed to a process, and claims 11-12 and 15-20 are directed to a machine. Therefore, claims 1-2, 5-12, and 15-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, by a first entity, first behavior of a user with respect to a website of the first entity, wherein the first behavior includes the user adding one or more products to an electronic shopping cart and not checking out the electronic shopping cart within a threshold time; 
transmitting, by the first entity, a context to a second entity, the context including at least a portion of the first behavior and a reference to the one or more products, the second entity being owned or controlled by a second party that is a different entity than a first party that owns and controls the first entity; 
receiving, by the first entity, a third party offer from the second entity; 
selecting, by the first entity, a first party offer corresponding to the first behavior; and 
transmitting, by the first entity, a hybrid offer to the user, the hybrid offer including a first party offer and the third party offer.
The above limitations recite the concept of targeted advertising based on behavior. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claim 11 recites similar limitations as claim 1 and, as such, claim 11 falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1 and 11 recite additional elements, such as a server system, an electronic shopping cart, and a website. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., targeted advertising based on behavior) being applied on a general purpose computer.  See MPEP FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of targeted advertising based on behavior is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as a server system, an electronic shopping cart, and a website. As discussed above with respect Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of targeted advertising based on behavior is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible 

Dependent claims 2, 5-10, 12, and 15-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 5-10, 12, and 15-20further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2, 4-7, 10, 12, 14-17, and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 8-9 and 18-19 further identify additional elements, such as an email, and electronic payment. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2, 4-7, 10, 12, 14-17, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2, 4-7, 10, 12, 14-17, and 20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 11, dependent claims 2, 4-7, 10, 12, 14-17, and 20, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea Alice/Mayo test, claims 1-2, 5-12, and 15-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jass et al. (US 10621599 A1), hereinafter Jass in view of previously cited Bruno (US 20200034901 A1), hereinafter Bruno.

In regards to claim 1, Jass discloses a method comprising (Jass: [abstract] – “methods”):
 receiving, by a first server system (financial transaction services processor, ref. 220, Figure 2D), first behavior of a user with respect to a website of the first server system, wherein the first behavior includes the user adding one or more products to an electronic shopping cart and not checking out the electronic shopping cart within a threshold time (Jass: col. 6, lines 32-34 – “communicate transaction information (e.g. subsequent purchase information) to the financial transaction services processor”; col. 6, lines 60-67 – the communicated transaction information provided to the financial transaction services processor can include attribution and 
transmitting, by the first server system (financial transaction services processor), a context to a second server system (profiler computing system), the context including at least a portion of the first behavior and a reference to the one or more products, the second server system being owned or controlled by a second party that is a different entity than a first party that owns and controls the first server system (Jass: col. 6, lines 37-39  - the financial transaction services processor may provide information from the subsequent purchase event to the profiler computing system; Col. 10, Ln. 15-18 – “the profiler computing system 222 may be a computing system separate from the financial transaction services processor 220 and operated by a separate entity; col. 6, ln. 54-66 – using the data collected by the data aggregator computing system, it may be determined whether the purchased product was previously placed in a shopping cart of an online merchant; the examiner notes that using the data to determine whether the product was previously placed in a cart means the data contained reference to the product);
receiving, by the first server system, a third party offer from the second server system based on the context (Jass: col. 11, lines 54-col. 12, line 1 and Fig. 3 – “an attribution module 227 of the profiler computing system 222 may map the online exposure data gathered by the data aggregator computing system 260 to the purchase event at the brick-and-mortar merchant 280…a reporting module 228 may output an attribution report 280 to a receiving entity 282. The 
selecting, by the first system, a first party offer corresponding to the first behavior (Jass: col. 12 lines 4-9 - the financial transaction services processor can provide targeted offers to purchasers; the targeted offers are based on attribution report which includes market analytics; col. 12, lines  15-16 - the analytics include consumer analytics for products placed in online shopping cart)  Examiner notes: if the financial transaction services processor provides targeted offers to purchasers, the financial transaction services processor must select the offer.  The targeted offers are attributions of market analytics that can include the consumer analytics for product placed in online shopping cart is considered the first part offer corresponding to the first behavior);
transmitting, by the first server system, an offer to the user (Jass: col. 12, lines 4-13 - the financial transaction services processor can provide targeted offers to purchasers; the targeted offers are based on attribution report which includes market analytics.  “The target offers may be directed to purchasers who visited a particular website, purchasers who have certain types of payment vehicles, purchasers who visit particular merchants, or purchasers satisfying other segmentation parameters; Col. 7, Ln. 11-16 and Fig. 3 – “Based on this segmentation, targeted offers or other forms of marketing may be directed to particular groups of purchasers”),

Jass does not disclose the offer being a hybrid offer including the first party offer and the third party offer.  However, Bruno teaches a similar method of targeted offers (Bruno: [0024]), including
that the offer is a hybrid offer including a first party offer and the third party offer (Bruno: [0027] – “the exemplary geographical merchant consortium commerce system may then send out a proximity contextual offer. The proximity contextual offer may be any type of contextual offer including…smart need contextual offer; and any of these offers may be combined contextual offers having two or more products offered by two or more of the merchants [i.e., the hybrid offer including the first and third party offer]; see also Fig. 1 and [0050]),”
It would have been obvious to one of ordinary skill in the art to that the offer is a hybrid offer including a first party offer and the third party offer, as taught by Bruno, to the method of contextual offers of Jass since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jass, to include the teachings of Bruno, to allow merchants to collaborate on offers (Bruno: [0020]).

In regards to claim 2, Jass/Bruno teaches the method of claim 1. Jass further discloses wherein the first behavior includes the user adding one or more products to an electronic shopping cart (Jass: col. 6, lines 57-67 – attribution data may be to an item previously placed in a cart, and the communicated transaction information provided to the financial transaction services processor can include attribution and shopping cart correlation based on the payment vehicle data and/or MID provided to the financial transaction services processor; col. 6, lines 32-34 – 

In regards to claim 5, Jass/Bruno teaches the method of claim 1. While Jass further discloses that the context data includes user data (Jass: col. 6, lines 37-39 - the financial transaction services processor may provide information from the subsequent purchase event to the profiler computing system, col. 6, lines 54-60 – purchase event may be attributed to previous online activity of the purchaser and a product previously placed in a cart),
yet Jass does not explicitly disclose wherein the context further includes one or more demographic attributes of the user. However, Bruno discloses wherein the context further includes one or more demographic attributes of the user (Bruno: [0019] – demographic data of the customer).
It would have been obvious to one of ordinary skill in the art to include wherein the context further includes one or more demographic attributes of the user, as taught by Bruno, to the method of contextual offers of Jass since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jass, to include the teachings of Bruno, to determine a user’s smart needs (Bruno: [0024]).

In regards to claim 6, Jass/Bruno teaches the method of claim 1. Jass further discloses wherein the context includes one or more browsing activities of the user preceding the first behavior (Jass: col. 6, lines 37-39 - the financial transaction services processor may provide information from the subsequent purchase event to the profiler computing system, col. 6, lines 54-60 – purchase event may be attributed to previous online activity of the purchaser [i.e., browsing activities] and a product previously placed in a cart).

In regards to claim 7, Jass/Bruno teaches the method of claim 6. Jass further discloses wherein the one or more browsing activities include search terms entered and web pages visited (Jass: col. 7, lines 9-17 – segmentation of purchasers is provided including purchasers that visit particular websites, purchasers who visit particular merchants, purchasers who perform particular online searches).

In regards to claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Jass/Bruno teaches the limitations of claim 1 as noted above. Jass further teaches a system comprising one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code effective to cause the one or more processing devices to (Jas: col. 1, lines 48-53 – a system comprising: a data storage device storing instructions for generating consumer analytics for products placed in online shopping carts; and a processor configured to execute the instructions to perform a method). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 12 and 15-17, all the limitations in system claims 12 and 15-17 are closely parallel to the limitations of method claims 2 and 5-7 analyzed above and rejected on the same bases.  

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jass, in view of Bruno, in further view of previously cited Carlson et al. (US 20130332255 A1), hereinafter Carlson.

In regards to claim 8, Jass/Bruno teaches the method of claim 1. Bruno further discloses wherein transmitting the hybrid offer includes transmitting the hybrid offer as a message (Bruno: [0072] – a contextual offer that is then sent to the customers may be a text message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Bruno with Jass for the reasons identified above with respect to claim 1.
However, Jass/Bruno does not explicitly teach that the message is an email. However, Carlson teaches a similar targeted content method [0035], including that the message is an email (Carlson: [0129] – the advertisement is presented to the user via an email).
It would have been obvious to one of ordinary skill in the art to include that the message is an email, as taught by Carlson, to the method of contextual offers of Jass/Bruno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further 

In regards to claim 9, Jass/Bruno teaches the method of claim 1. Jass further discloses the second server system (Jass: col. 6, lines 37-39  - the financial transaction services processor may provide information from the subsequent purchase event to the profiler computing system; Col. 10, Ln. 15-18 – “the profiler computing system 222 may be a computing system separate from the financial transaction services processor 220 and operated by a separate entity),
yet Jass/Bruno does not explicitly teach tendering, by a second system electronic payment to the first party. However, Carlson teaches a similar targeted content method [0035], including tendering, by a second system electronic payment to the first party (Carlson: [0381] – charge the advertisement fees to the advertiser, the advertisement fees may be charged in response to the presentation of the advertisement).
It would have been obvious to one of ordinary skill in the art to include tendering, by a second system electronic payment to the first party, as taught by Carlson, to the method of contextual offers of Jass/Bruno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jass/Bruno, to include the teachings of Carlson, to allow merchants to place advertisements (Carlson: [0381]).

In regards to claim 10, Jass/Bruno teaches the method of claim 1. Jass further discloses the second server system (Jass: col. 6, lines 37-39  - the financial transaction services processor may provide information from the subsequent purchase event to the profiler computing system; Col. 10, Ln. 15-18 – “the profiler computing system 222 may be a computing system separate from the financial transaction services processor 220 and operated by a separate entity).
Bruno further discloses that the offer is the hybrid offer (Bruno: [0027] – “the exemplary geographical merchant consortium commerce system may then send out a proximity contextual offer. The proximity contextual offer may be any type of contextual offer including…smart need contextual offer; and any of these offers may be combined contextual offers having two or more products offered by two or more of the merchants [i.e., the hybrid offer including the first and third party offer]; see also Fig. 1 and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Bruno with Jass for the reasons identified above with respect to claim 1.
Yet Jass/Bruno does not explicitly teach receiving, by the first server system, a bid from the second server system including one or more parameters; (a) determining, by the first server system, that the bid matches the first behavior; in response to (a), transmitting, by the first server system, an offer to the user. However, Carlson teaches a similar targeted content method [0035], including receiving, by the first server system, a bid from the second server including one or more parameters (Carlson: [0144] – Various entities may place bids according to the clusters and/or the values [i.e., parameters]); 
(a) determining, by the first server system, that the bid matches the first behavior (Carlson: [0144] – An auction engine receives the bids and awards segments and offers based on 
in response to (a), transmitting, by the first server system, an offer to the user (Carlson: [0143] – bids are placed in order for clients [i.e., advertisers] to target entities in the clusters for marketing; [0035] – present personalized or targeted advertisements/offers on behalf of advertisers).
It would have been obvious to one of ordinary skill in the art to include receiving, by the first server system, a bid from the second server system including one or more parameters; (a) determining, by the first server system, that the bid matches the first behavior; in response to (a), transmitting, by the first server system, an offer to the user, as taught by Carlson, to the method of contextual offers of Jass/Bruno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jass/Bruno, to include the teachings of Carlson, to provide targeted marketing (Carlson: [0143]).

In regards to claim 18-20, all the limitations in system claims 18-20 are closely parallel to the limitations of method claims 8-10 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant’s arguments, filed 08/03/2021, have been fully considered.


35 U.S.C. § 101
Applicant argues the claims are eligible because “none of the elements recited in claim 1 are performed by a human…the actions performed in claims 1 and 11, particularly when considered as a whole, have not been shown with evidence to belong to ‘fundamental economic principles or practices.’ Likewise, there is no personal behavior or interpersonal relationships or behavior managed in the claim elements: all actions performed by a computer with respect to data” Remarks page 6. The examiner disagrees. The claims recite a certain method of organizing human activity. Specifically, receiving offers in order to send a hybrid offer is a sales activity. This is further illustrated in [002] of the Specification, describing improvements in marketing. With respect to Applicant’s arguments about the claim involving a computer, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. Accordingly, the 101 rejection is maintained.	
Applicant argues the claims are eligible because “the claim as a whole must be evaluated..it is readily apparent this test is not met.” (Remarks page 7). The examiner disagrees. The 2019 PEG sets forth guidance for use by USPTO personnel in evaluating subject matter eligibility. The examiner has applied the 2019 PEG to the claims to analyze the claims as a whole as they pertain to 101. As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [002] describing improvements in marketing.
Although the claims include computer technology such as a server system, an electronic shopping cart, and a website, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of targeted hybrid offers in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of marketing. The claimed process, while arguably resulting in a more efficient marketing, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to shopping while still employing the same processor and/or computer components used in conventional systems to improve marketing, e.g. commercial process. As such, the claims do not recite specific technological improvements.

	
	Applicant argues independent claim 11 and dependent claims 2, 5-10, 12, and 15-20 are eligible for the same reasons as claim 1. Remarks pages 8-9. The examiner disagrees. The rejection of the claims has been maintained for the same reasons as discussed in this response to remarks section, as well as the reasons discussed in the 101 rejection above.

35 U.S.C. § 103
Applicant argues the combination of Jass and Bruno does not teach all of the limitations of claim 1 because “It is…clear that there are four types of entities referenced: online merchants, brick and mortar merchants, financial transaction service processors, and the profiler computing 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Kohli (US 20180158129 A1) teaches a method of targeted advertising. The system may monitor customer behavior with respect to a first merchant shopping cart. When a customer abandons an item in the first merchant cart, a second merchant may provide an incentive with respect to the abandoned item.
Newly cited NPL reference U teaches a method of cross promotions. Multiple merchants may cooperate in order to purchase advertising together.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625